DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 08/02/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-8 are pending in this application.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2016-062334) in view of Tosaka (JP H06-314211).

Regarding Claim 1:
Hiroshi discloses an electronic device comprising circuitry (Fig. 1 ‘information processing system 1’ including ‘terminal device 20’ and ‘image forming apparatus 10’ [0017]) configured to: 
control a state transition between an operation ready state (‘standby state’ [0023]) and a low power state (‘power saving mode’ [0023]), the low power state being a state whose standby power is lower than standby power of the operation ready state (e.g. “when a state in which the print output of the received print data is completed and a standby state of the print data is waited for a predetermined time continues for a predetermined time, the control unit 15 performs control so as to shift to the power saving mode as the necessary minimum operation (energization) state” [0023]); 
calculate a predicted time period required for the electronic device to transit to the low power state (“The general printer performs control for counting a length of time (a predetermined time) from when the print output is finished until when the printer is in the standby state and shifts to the power saving mode. Further, the printer 10 in this embodiment has time information, and calculates the value of the time of the length (predetermined time) part point of time until it shifts to power saving mode from the time at the time of a printout being completed and becoming waiting as power saving mode shift schedule time information. This power saving mode transition scheduled time information is shared with the terminal device 20 by the start time sharing means 221 of the terminal device 20.” [0024]); 
select, from a plurality of device diagnoses, a particular device diagnosis (“The printer monitoring application 22 transmits a command (e.g., a monitoring packet or the like) instructing the printer 10 to send (response) status information (e.g., confirmation
of survival), I. e., a request for obtaining status information (status information response instruction), and monitors the printer 10. The printer monitoring application 22 includes a start time sharing means 221 and a communication restriction means 222.” [0026]) whose execution is completed within the calculated predicted time period (“The communication restriction means 222 performs control for restricting communication such as a monitoring packet for confirming survival within a communication restriction period set before the time of the power saving mode transition scheduled time information.” [0030]); and 
execute the selected particular device diagnosis (e.g. “a predetermined time (10 seconds in this case) before the scheduled time of shifting to the power saving mode is set as the communication prohibited time zone, and the remaining 50 seconds until that time is set as the communication permitted time.” [0035]).

Hiroshi does not disclose expressly select, from a plurality of device diagnoses, a particular device diagnosis.
Tosaka discloses select, from a plurality of device diagnoses (Tosaka: “Inside the diagnostic programs 81 to 83, a pointer 91 indicating the diagnostic program to be executed next, and a result storage area 92 for
storing the diagnostic result obtained by executing the diagnostic program are provided.” (page 3)), a particular device diagnosis (Tosaka: “Further, in this embodiment, the diagnostic program executed at the time of shifting to the power saving mode is not one of all diagnostic
programs 81 to 83 but one diagnostic program indicated by the pointer 91, and therefore shifts to the power saving mode. The time to do can be minimized and the usability can be improved.” (page 5)).
Hiroshi in view of Tosaka are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of running a diagnoses software prior to the MFP going into sleep mode and making sure the diagnoses software is able to be executed before the sleep mode begins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose select, from a plurality of device diagnoses, a particular device diagnosis.  The suggestion/motivation for doing so is to time can be minimized and usability can be improved as disclosed by Tosaka (page 5).  Therefore, it would have been obvious to combine Hiroshi with Tosaka to obtain the invention as specified in claim 1.

Regarding Claim 7:
Hiroshi discloses a method of controlling an electronic device (Fig. 1 ‘information processing system 1’ including ‘terminal device 20’ and ‘image forming apparatus 10’ [0017]), the method comprising: 
controlling a state transition between an operation ready state (‘standby state’ [0023]) and a low power state (‘power saving mode’ [0023]), the low power state being a state whose standby power is lower than standby power of the operation ready state (e.g. “when a state in which the print output of the received print data is completed and a standby state of the print data is waited for a predetermined time continues for a predetermined time, the control unit 15 performs control so as to shift to the power saving mode as the necessary minimum operation (energization) state” [0023]); 
calculating a predicted time period required for the electronic device to transit to the low power state (“The general printer performs control for counting a length of time (a predetermined time) from when the print output is finished until when the printer is in the standby state and shifts to the power saving mode. Further, the printer 10 in this embodiment has time information, and calculates the value of the time of the length (predetermined time) part point of time until it shifts to power saving mode from the time at the time of a printout being completed and becoming waiting as power saving mode shift schedule time information. This power saving mode transition scheduled time information is shared with the terminal device 20 by the start time sharing means 221 of the terminal device 20.” [0024]); 
selecting a particular device diagnosis (“The printer monitoring application 22 transmits a command (e.g., a monitoring packet or the like) instructing the printer 10 to send (response) status information (e.g., confirmation of survival), I. e., a request for obtaining status information (status information response instruction), and monitors the printer 10. The printer monitoring application 22 includes a start time sharing means 221 and a communication restriction means 222.” [0026]) whose execution is completed within the calculated predicted time period (“The communication restriction means 222 performs control for restricting communication such as a monitoring packet for confirming survival within a communication restriction period set before the time of the power saving mode transition scheduled time information.” [0030]); and 
executing the selected particular device diagnosis (e.g. “a predetermined time (10 seconds in this case) before the scheduled time of shifting to the power saving mode is set as the communication prohibited time zone, and the remaining 50 seconds until that time is set as the communication permitted time.” [0035]).

Hiroshi does not disclose expressly select, from a plurality of device diagnoses.
Tosaka discloses select, from a plurality of device diagnoses (Tosaka: “Inside the diagnostic programs 81 to 83, a pointer 91 indicating the diagnostic program to be executed next, and a result storage area 92 for storing the diagnostic result obtained by executing the diagnostic program are provided.” (page 3); “Further, in this embodiment, the diagnostic program executed at the time of shifting to the power saving mode is not one of all diagnostic programs 81 to 83 but one diagnostic program indicated by the pointer 91, and therefore shifts to the power saving mode. The time to do can be minimized and the usability can be improved.” (page 5)).
Hiroshi in view of Tosaka are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of running a diagnoses software prior to the MFP going into sleep mode and making sure the diagnoses software is able to be executed before the sleep mode begins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose select, from a plurality of device diagnoses.  The suggestion/motivation for doing so is to time can be minimized and usability can be improved as disclosed by Tosaka (page 5).  Therefore, it would have been obvious to combine Hiroshi with Tosaka to obtain the invention as specified in claim 7.

Regarding Claim 8:
Hiroshi discloses a non-transitory computer-executable medium storing a program storing instructions (“The control unit 15 sequentially reads out and executes the programs stored in the auxiliary storage unit 14.” [0022]), which, when executed by the one or more processors, cause the one or more processors to perform a method of controlling an electronic device (Fig. 1 ‘information processing system 1’ including ‘terminal device 20’ and ‘image forming apparatus 10’ [0017]), the method comprising: 
controlling a state transition between an operation ready state (‘standby state’ [0023]) and a low power state (‘power saving mode’ [0023]), the low power state being a state whose standby power is lower than standby power of the operation ready state (e.g. “when a state in which the print output of the received print data is completed and a standby state of the print data is waited for a predetermined time continues for a predetermined time, the control unit 15 performs control so as to shift to the power saving mode as the necessary minimum operation (energization) state” [0023]); 
calculating a predicted time period required for the electronic device to transit to the low power state (“The general printer performs control for counting a length of time (a predetermined time) from when the print output is finished until when the printer is in the standby state and shifts to the power saving mode. Further, the printer 10 in this embodiment has time information, and calculates the value of the time of the length (predetermined time) part point of time until it shifts to power saving mode from the time at the time of a printout being completed and becoming waiting as power saving mode shift schedule time information. This power saving mode transition scheduled time information is shared with the terminal device 20 by the start time sharing means 221 of the terminal device 20.” [0024]); 
selecting a particular device diagnosis (“The printer monitoring application 22 transmits a command (e.g., a monitoring packet or the like) instructing the printer 10 to send (response) status information (e.g., confirmation of survival), I. e., a request for obtaining status information (status information response instruction), and monitors the printer 10. The printer monitoring application 22 includes a start time sharing means 221 and a communication restriction means 222.” [0026]) whose execution is completed within the calculated predicted time period (“The communication restriction means 222 performs control for restricting communication such as a monitoring packet for confirming survival within a communication restriction period set before the time of the power saving mode transition scheduled time information.” [0030]); and 
executing the selected particular device diagnosis (e.g. “a predetermined time (10 seconds in this case) before the scheduled time of shifting to the power saving mode is set as the communication prohibited time zone, and the remaining 50 seconds until that time is set as the communication permitted time.” [0035]).

Hiroshi does not disclose expressly select, from a plurality of device diagnoses.
Tosaka discloses select, from a plurality of device diagnoses (Tosaka: “Inside the diagnostic programs 81 to 83, a pointer 91 indicating the diagnostic program to be executed next, and a result storage area 92 for storing the diagnostic result obtained by executing the diagnostic program are provided.” (page 3); “Further, in this embodiment, the diagnostic program executed at the time of shifting to the power saving mode is not one of all diagnostic programs 81 to 83 but one diagnostic program indicated by the pointer 91, and therefore shifts to the power saving mode. The time to do can be minimized and the usability can be improved.” (page 5)).
Hiroshi in view of Tosaka are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of running a diagnoses software prior to the MFP going into sleep mode and making sure the diagnoses software is able to be executed before the sleep mode begins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose select, from a plurality of device diagnoses.  The suggestion/motivation for doing so is to time can be minimized and usability can be improved as disclosed by Tosaka (page 5).  Therefore, it would have been obvious to combine Hiroshi with Tosaka to obtain the invention as specified in claim 8.

Allowable Subject Matter
12.       Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the electronic device of claim 1, wherein the circuitry selects the particular device diagnosis based on an estimated device diagnosis time, the estimated device diagnosis time is a time period estimated for each device diagnosis of the plurality of device diagnoses from a start of an execution of the each device diagnosis to a completion of the execution of the each device diagnosis.

Regarding Claim 3:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the electronic device of claim 1, wherein the circuitry selects the particular device diagnosis based on one of the operation ready state and the low power state, the one of the operation ready state and the low power state being set for each device diagnosis of the plurality of device diagnoses as a state in which the each device diagnosis is executable.

Regarding Claim 4:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the electronic device of claim 1, wherein the circuitry selects the particular device diagnosis to be executed from among one or more device diagnoses whose execution are completed within the predicted time period from the plurality of device diagnoses, based on importance and an execution history, the importance and the execution history being set for each device diagnosis of the plurality of device diagnoses.

Regarding Claim 5:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the electronic device of claim 1, wherein the electronic device includes an image forming apparatus including a fixing device, and the circuitry calculates the predicted time period based on a measured fixing temperature and a fixing temperature threshold value, the fixing temperature value being a condition for a transition to the low power state.

Regarding Claim 6:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the electronic device of claim 5, wherein the circuitry acquires an outside air temperature, and calculates the predicted time period based on the outside air temperature, the measured fixing temperature, and the fixing temperature threshold value.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugahara (US 10,642,544) relates to control of an image forming apparatus that is capable of undergoing a remote image diagnosis. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677